DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because certain features of the embodiment shown in figures 3 & 4 are inconsistent with corresponding features of the same embodiment shown in figures 5 & 6, as well as the written description. 
In particular, the specification states “the O-ring is provided at the same height (i.e. the same level on the longitudinal axis A'-A') as the axis of rotation Ar” (para. 68). This appears to be shown in figs. 5 & 6 with the hollow annular portion 274 approximately in line with the torsion shafts 252 & 254 along the rotation axis, and with the planar surface 264 of the torsion bridge somewhat elevated above the top of the torsion shafts. 
Conversely, in figures 3 & 4 the top of the torsion shafts 252 & 254 are coplanar with the top plane of the torsion bridge, and the hollow annular portion 274 is somewhat lower than the implied rotational axis. See partial annotated fig. 4 vs. fig. 6 below. 

    PNG
    media_image1.png
    398
    1168
    media_image1.png
    Greyscale







The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “d1” and “d2” have been used to designate both diameters (in figs. 3 & 4; see para. 52) and directions (in fig. 5; see para. 61).  

Specification
The disclosure is objected to because of the following informalities:
Reference characters “d1” and “d2” have been used to designate both diameters (see para. 52; in figs. 3 & 4) and directions (see para. 61; in fig. 5).  
Appropriate correction is required.
Claim Objections
Claims 10 & 17 are objected to because of the following informalities:  
Claim 10 reads: “An assembly or as claimed in claim 9…” but appears it should read “An assembly [[
Claim 17 reads: “A servovalve or as claimed in claim 16…” but appears it should read “A servovalve [[
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 10, 11, 17 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “an armature having a first planar surface lying adjacent and parallel to the planar surface”, however, claim 1 already recites “…an integral part having a planar surface adapted to receive a planar surface of an armature”. 
It is unclear if the “a first planar surface” in claim 5 is intended to be the same element as the “a planar surface of an armature” or a distinct planar surface. Similarly, it is unclear if “the planar surface” at the end of claim 5 is intending to refer to the “planar surface” of the integral part or the “planar surface of an armature” as recited in claim 1. 
Claims 6 & 7 are rejected due to dependency on claim 5. 

The term "substantially constant cross section" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially constant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Furthermore, the armature shown in figs. 5 & 6 of the applicant’s disclosure appears to have a cross section which is greater at the longitudinal ends than in the center. As such, it is unclear what the metes and bounds of the term “substantially constant” would be. 

Claims 10 & 17 recite the limitation “the planar surface” in line 2”, however, claim 1 recites “…an integral part having a planar surface adapted to receive a planar surface of an armature”. While, as best understood, “the planar surface” in claims 10 & 17 is referring to the planar surface of the “integral part”, the claim may also be interpreted such that the term is referring to the planar surface of the armature. 
Claims 11 & 18 are rejected due to dependency on claims 10 & 17, respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12, 13, 15-17 & 19 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jagodzinski et al. (US 5,070,898; cited in Applicant’s IDS received 06/07/2019; hereafter Jagodzinski).
Examination Note: claims 15-17 & 19 contain limitations substantially similar to those of claims 8-10 & 12, respectively, except that claims 8-10 & 12 are directed to an assembly for a servovalve (as in claim 1) while claims 15-17 & 19 are directed to a servovalve comprising the assembly (as in claim 13). The rejections of corresponding claims have been combined below for brevity. 
Regarding claim 1, Jagodzinski discloses (figs. 1-13) an assembly (generally 17) for use in a servovalve (10), the assembly comprising: 
a moveable member (32) having a first end (i.e. upper end, as oriented in figs. 6 & 8) and a second end (i.e. lower end, as oriented in figs. 6 & 8), the moveable member extending along a longitudinal axis (i.e. a vertical axis as oriented in figs. 6 & 8) from the first end to the second end; and 
a torsion bridge (including at least 27 & 29), the torsion bridge extending around the moveable member at the first end thereof (see figs. 6 & 8), and being adapted to rotate about a rotation axis (i.e. adapted to rotate about a rotation axis through the torsion bars 29), 
wherein the rotation axis extends perpendicular to the longitudinal axis (as shown in fig. 6, a rotation axis through the torsion bars 29 would be perpendicular to the vertically oriented longitudinal axis of the member 32), and wherein the moveable member and the torsion bridge form an integral part (see below) having a planar surface (top of 27, as oriented in figs. 6 & 8) adapted to receive a planar surface of an armature (24).

Regarding the limitation wherein the moveable member and the torsion bridge form an “integral part,” MPEP § 2125(I) states “when the reference is a utility patent, it does not matter 
In the instant case, the drawings of Jagodzinski, including at least figs. 6 & 8, appear to reasonably disclose or suggest that the moveable member (32) and the torsion block (including 27 & 29) form an integral part, especially because there does not appear to be an obvious separation or boundary between the two components and the figures do not appear to show a separate fastener device to hold them together.
While the figures show a “broken” edge at the top of the moveable member, a person of ordinary skill in the art would reasonably recognize that this does not necessarily indicate a separate component edge, but rather indicates only an end of the cross-hatching in the figure so that certain features (such as the groove for O-ring 38) which are located on the exterior surface of the moveable member could be clearly shown in the same figure (i.e. so that these features would not be obscured by continued hatching). 
Furthermore, the examiner notes that one common and accepted definition of “integral” is “a complete unit; a whole”. At least once assembled / installed as shown in the figures, the moveable member and torsion bridge of Jagodzinski may be considered to form a part reading on “a complete unit; a whole”, meeting the claimed limitation. 

Regarding claim 2, the assembly of Jagodzinski reads on the additional limitation wherein the moveable member and the torsion bridge are formed as a single part.
In particular, as similarly discussed above with respect to “an integral part”, the drawings of Jagodzinski, including at least figs. 6 & 8, appear to reasonably disclose or suggest that the moveable member (32) and the torsion block (including 27 & 29) are formed as a single part, especially because there does not appear to be an obvious separation or boundary between the two components and the figures do not appear to show a separate fastener device to hold them together.

In the instant case, whether the moveable member and torsion bridge are formed as a single part or formed separately and later assembled/mated together (e.g. by welding/brazing, etc.), it does not appear that the manufacturing process steps would, in this case, be expected to impart distinctive structural characteristics to the final product especially considering that the applicant’s disclosure suggests that the either arrangement may be suitable (e.g. para. 11). 
As set forth in MPEP § 2113(II), once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference. However, to promote compact prosecution, an alternative rejection under 35 U.S.C. 103 has been provided later in this Office Action, as consistent with MPEP § 2113(III). 

Regarding claim 3, the assembly of Jagodzinski reads on the additional limitations wherein the assembly is adapted to receive a part (e.g. sleeve 34) of a valve system of a servovalve therein (as shown) and to provide a seal (i.e. O-ring 38) between the part and the assembly when in-situ in a servovalve (col. 3, lines 14-16).

Regarding claim 5, the assembly of Jagodzinski further comprises an armature (24) having a first planar surface (i.e. a lower planar surface as oriented in figs. 6 & 8) lying adjacent and parallel to the planar surface (i.e. the upper planar surface of 27, as in figs. 6 & 8).

Regarding claim 6, Jagodzinski discloses the additional limitation wherein the first planar surface of the armature is joined to the planar surface by brazing (col. 2, lines 62-64).
claim 7, the assembly of Jagodzinski reads on the additional limitation wherein the armature (24) comprises a solid body (see cross sections in figs. 6 & 8) having a substantially constant cross section.
Regarding the limitation wherein the armature has “a substantially constant cross-section”, the figures reasonable disclose or suggest that the armature is a solid rectangular element which is understood to have a “substantially constant cross-section”. While the ends of the armature have a blind threaded hole for attachment of a fastener (as shown in fig. 6), this threaded hole appears to be only a portion of the cross-sectional area and, in view of the uncertainty of the metes and bounds of the term “substantially constant” as discussed in the rejection under 35 U.S.C. 112(b) above, the device of Jagodzinski is seen as reading on the claimed limitation. 

Regarding claims 8 & 15, the assembly / servovalve of Jagodzinski reads on the additional limitation wherein the torsion bridge (incl. 27) comprises a recess (33) therein for receiving a seal (38).
As can be seen in figs. 6 & 8, the main body (27) of the torsion bridge comprises a recess (33), and a seal (38) located in a groove on the moveable member, is received within (i.e. located within) the recess (33) of the torsion bridge, reading on the claimed limitation. 

Regarding claims 9 & 16, the assembly / servovalve of Jagodzinski reads on the additional limitations wherein the torsion bridge comprises: 
a main body (27) extending around the first end of the moveable member (as shown in figs. 6 & 8); 
a first torsion shaft (e.g. one of the two torsion shafts 29 as shown in fig. 6) extending from the main body along the rotation axis in a first direction (as shown); and 


Regarding claims 10 & 17, the assembly / servovalve of Jagodzinski reads on the additional limitations wherein the main body (27) comprises: 
a first surface (i.e. the upper surface as oriented in fig. 6, adjacent armature 24) comprising the planar surface; and 
side walls (e.g. left and right side walls from which torsion shafts 29 extend; as oriented in fig. 6) extending from the first surface (i.e. extending downward therefrom), 
wherein the moveable member (32) extends away from the first surface (e.g. downward therefrom) and the recess (33) extends between the moveable member and the side walls (as shown).

Regarding claims 12 & 19, the assembly / servovalve of Jagodzinski reads on the additional limitation wherein the moveable member is cylindrical (col. 3, lines 13-14) and the recess is annular (as reasonably shown or suggested in the figures; see also col. 3, lines 1-16: the bore at 33 receives the cylindrical moveable member 32, which would leave an annular recess therebetween; flange 35 of the sleeve 34 is also described as “annular”, and sleeve 34 is described as having a “diameter, ” reasonably suggesting that the sleeve is annular rather than, e.g., rectangular). 

Regarding claim 13, Jagodzinski further discloses a servovalve (10) comprising an assembly as claimed in claim 1 (see figs. 6-8 & abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jagodzinski as applied to claims 1 & 2 above.
Regarding claim 2, as set forth in MPEP § 2113(III), “…when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either 102 or section 103 of the statute is eminently fair and acceptable.”
While Jagodzinski is seen as reading on the limitation wherein the moveable member and the torsion bridge are formed as a single part (as set forth in the grounds of rejection under 35 U.S.C. § 102(a)(1) above), to promote compact prosecution, the following alternative grounds of rejection are provided. 
As stated in MPEP § 2144.04(V)(B), it has been held that a claim directed to an “integral” component (i.e. a one piece / single part component, in this context) is unpatentable over a prior art reference which otherwise discloses several parts rigidly secured together as a single unit at least because "…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." [citing In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)]. 
Therefore, if not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of 
Furthermore, the applicant’s disclosure does not appear to set forth any evidence of criticality or unexpected results arising from the use of a single part construction and, conversely, explicitly identifies that the single part construction is merely preferable (para. 11, lines 4-5), and that construction via separate parts rigidly attached (e.g. by brazing/welding) would also be acceptable (para. 11, lines 1-3). 
Moreover, it appears that the assembly of Jagodzinski would perform equally well regardless of whether the construction of the moveable member and torsion bridge was of multiple parts rigidly attached or formed as a single part. 
As a result, the limitations of claim 2 are alternatively met or otherwise rendered obvious. 

Examination Note: while not being relied upon for the grounds of rejection in this action, to further promote compact prosecution, attention is directed to US 3,489,179 to McNeil et al. (cited in the attached PTO-892), which teaches (e.g. figs. 4-8) a moveable member (42) of a servovalve (fig. 1) and a torsion bridge (46, including torsion shafts 80) which are formed as a single part (col. 2, lines 68-72; col. 4, lines 26-46).

Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jagodzinski as applied to claims 3 & 13, respectively, above, and further in view of Amdur (US 3,749,129; cited in Applicant’s IDS received 06/07/2019).
Regarding claim 4, Jagodzinski does not explicitly disclose the additional limitation wherein the assembly is adapted to provide a seal between the part (e.g. sleeve 34) and the torsion bridge (27 / 29) when in-situ in a servovalve. Rather, Jagodzinski discloses the seal between the part and the moveable member (i.e. O-ring 38). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Jagodzinski such that the assembly is adapted to provide the seal between the part and the torsion bridge when in-situ in a servovalve (i.e. rather than providing the seal between the part and the moveable member), in view of the teachings of Amdur, as the simple substitution of one known sealing arrangement for another to obtain predictable results (e.g. an alternative sealing arrangement between the part and the torsion bridge / moveable member component), especially considering that Amdur teaches both arrangements (i.e. sealing between the inner surface of the part and the moveable member; and sealing between the outer surface of the part and a surrounding side wall) as acceptable alternatives. 
The above modification would have been otherwise obvious as the use of a known technique (i.e. providing a seal between the outer surface of a vertical / chimney part and an inner surface of a sidewall of a bridge / moveable member component of a torque motor, as in Amdur) to improve a similar device (i.e. the torque motor assembly of Jagodzinski) in the same way. 
As a result, all of the limitations of claim 4 are met or otherwise rendered obvious. 

claim 14, Jagodzinski discloses the additional limitations wherein the servovalve (10) further comprises: a valve system comprising a body (i.e. 11) containing a fluid (col. 4, lines 46-50), the body having a hollow chimney (i.e. sleeve 34) extending along the longitudinal axis, wherein the moveable member (32) extends into the hollow chimney (as shown).  Jagodzinski further discloses a seal (38) provided between the hollow chimney (34) and the moveable member (32). 
Jagodzinski does not explicitly disclose the additional limitation wherein the seal is provided between the hollow chimney and the torsion bridge. 
Amdur teaches (fig. 1) a servovalve (11 and/or 12) having an assembly (10) comprising a moveable member (19), and a bridge (20) comprising an upper surface and sidewalls, defining an annular recess between the sidewalls and the moveable member (see fig. 1 & col. 2, lines 17-22). Fig. 1 further shows a seal (22) located within the recess, between the side walls of the bridge and an outer surface of a hollow chimney of the device which is received in the recess. Amdur further teaches an alternative embodiment (fig. 4) wherein the seal (22) is located in a groove on the exterior of the moveable member and seals between the moveable member and an interior surface of the hollow chimney (i.e. similar to the arrangement shown by Jagodzinski).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the servovalve of Jagodzinski such that the seal is provided between the hollow chimney and the torsion bridge (i.e. rather than providing the seal between the hollow chimney and the moveable member), in view of the teachings of Amdur, as the simple substitution of one known sealing arrangement for another to obtain predictable results (e.g. an alternative sealing arrangement between the chimney and the torsion bridge / moveable member component), especially considering that Amdur teaches both arrangements (i.e. sealing between the inner surface of the chimney and the moveable 
The above modification would have been otherwise obvious as the use of a known technique (i.e. providing a seal between the outer surface of chimney part and an inner surface of a sidewall of a bridge / moveable member component of a servovalve torque motor, as in Amdur) to improve a similar device (i.e. the servovalve torque motor assembly of Jagodzinski) in the same way. 
As a result, all of the limitations of claim 14 are met or otherwise rendered obvious.

 Claims 11 & 18 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jagodzinski as applied to claims 10 & 17, respectively, above, and further in view of Duff et al. (US 3,714,610; hereafter Duff).
Examination Note: claims 11 & 18 contain substantially similar limitations except that claim 11 is directed to an assembly for a servovalve (as in claim 1) while claim 18 is directed to a servovalve comprising the assembly (as in claim 13). The rejection of these corresponding claims has been combined below for brevity. 
Regarding claims 11 & 18, the servomotor / assembly of Jagodzinski reads on the additional limitation wherein the side walls extend in a longitudinal direction (i.e. vertically downward, as oriented in figs. 6 & 8) from the first surface. 
Jagodzinski does not explicitly disclose the additional limitation wherein the side walls then curve towards the moveable member.
Duff teaches (figs. 1-3) an assembly / servomotor (10) comprising a torque bridge (22) and a moveable member (18/20). As can be seen from fig. 2, the torque bridge comprises an upper planar surface (“Surface”, annotated below) and a sidewalls which extend in a longitudinal direction from the upper surface (i.e. extend generally in a vertically downward direction) and then curve towards the moveable member (at “Curve”, below).  

    PNG
    media_image2.png
    536
    656
    media_image2.png
    Greyscale









It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the servovalve / assembly of Jagodzinski such that the side walls extend in a longitudinal direction from the first surface and then curve towards the moveable member, in view of the teachings of, as the use of a known technique (e.g. providing a torsion bridge with side walls that curve towards the moveable member at the lower end thereof, as in Duff) to improve a similar device (i.e. the torsion bridge of Jagodzinski) in the same way (e.g. to reduce mass vs. a flat sidewall; to eliminate sharp edges at the bottom of the side walls for safety and/or wear purposes, etc.).
As a result, all of the limitations of claims 11 & 18 are met, or otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753    

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753